Citation Nr: 0917484	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida.

In a March 2004 statement, the Veteran also raised the issues 
of entitlement to service connection for a back injury and a 
left ear disability, to include a perforated ear drum.  These 
matters are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.

This case was previously before the Board in September 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not present during service, or within 
one year of separation, and it has not otherwise been related 
to any incident(s) of service.

2.  Tinnitus was not present during service, or within one 
year of separation, and it has not otherwise been related to 
any incident(s) of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current bilateral hearing loss and tinnitus are due 
to his exposure to loud noise in service, in particular the 
firing of anti-aircraft guns.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss or 
tinnitus.  Upon examination at separation from active 
service, dated in June 1947, the Veteran was not noted to 
have any hearing loss or tinnitus.

The Veteran reports that while in service he was a supply 
clerk attached to Battery C of the 743rd AAA Gun Battalion 
stationed near Manila, Philippines.  The Veteran states that 
while serving in this capacity he was exposed to loud 
gunfire.  The Veteran also reported that he sustained 
injuries to his left ear in a bus accident while in service 
on terminal leave after his discharge examination.  The 
Veteran indicates that he has had hearing loss and tinnitus 
since service.  The Veteran reports that between 1976 and 
1978 he was evaluated by The House Institute in California 
and was found to have significant noise related hearing loss.  
The RO attempted to obtain records of the Veteran's diagnosis 
and treatment at The House Institute without success.  

The Veteran has supplied a diagnosis letter from Dr. W.L. 
dated in December 2003.  There is no indication that Dr. W.L. 
was in possession of or reviewed the Veteran's medical 
records prior to examination.  Dr. W.L. reported a diagnosis 
of severe hearing loss and tinnitus.  The diagnosis letter 
referenced the performance of an audiogram, however, it did 
not include the resulting data.  Dr. W.L. stated that the 
Veteran's word discrimination score is 92 percent 
bilaterally, however, no indication is given that this test 
was consistent with Maryland CNC.  Dr. W.L. attributed the 
Veteran's hearing loss and tinnitus to the Veteran's self 
reported extreme noise exposure during service.

In January 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) medical examination in regard to his 
claims.  The Veteran reported that he was around artillery 
while moving supplies in service and did not have high level 
noise exposure in his civilian life as an engineer.  The 
Veteran indicated that he has had a perforated left ear drum 
since 1952 and has had bilateral intermittent tinnitus since 
1952.  Upon examination pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
55
75
80
80
RIGHT
15
15
45
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.

The examiner rendered the opinion that the Veteran's 
bilateral hearing loss and tinnitus were less likely than not 
due to any loud noise exposure in service.  The examiner 
provided the rationale that no hearing loss or tinnitus were 
noted upon examination at separation from service, the 
Veteran's left ear drum perforation occurred after service, 
and there was no report or complaint of tinnitus until 1952, 
five years after separation from service.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  The Board acknowledges that the Veteran is 
currently has a bilateral hearing loss disability pursuant to 
38 C.F.R. § 3.385 and is diagnosed with tinnitus.  The Board 
further acknowledges that the Veteran's private physician, 
Dr. W.L., has rendered an opinion associating the Veteran's 
bilateral hearing loss and tinnitus to the Veteran's active 
service, including the Veteran's reported exposure to loud 
noise and a reported explosion.  The Veteran reports that he 
was first treated for hearing loss in 1976 at The House 
Institute in California.  Attempts to obtain the Veteran's 
treatment records from The House Institute in California have 
not been successful and, in any event, the Veteran's 
treatment would have been nearly 20 years after service.  The 
Board notes that the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
As such, this is significant evidence against the Veteran's 
claims.  

In a January 2009 report of VA C&P examination, the examiner 
rendered the opinion that the Veteran's current bilateral 
hearing loss and tinnitus were less likely as not related to 
the Veteran's reported loud noise exposure in service and 
provided the rationale that the Veteran's hearing was normal 
in service and upon separation from service, that the 
Veteran's currently complained of trauma to left ear occurred 
after separation from service, and the Veteran first had 
tinnitus five years after separation from service.  The 
negative service medical records, the VA opinion and the lack 
of evidence of hearing loss and tinnitus for years after 
service outweighs the private physician's statements and the 
Veteran's statements, which the physician relied upon, that 
the Veteran has had hearing loss since incidents in service.  
As the preponderance of the evidence is against finding that 
the Veteran's current bilateral hearing loss or tinnitus are 
related to service, the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be denied.



II. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted treatment records 
of Dr. W.L., dated in December 2003.  The appellant was 
afforded a VA medical examination in January 2009.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


